DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 2, “comprising a drain assembly” should be deleted, since it is redundant.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 3, “the” (2nd occurrence) should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-15 and 19 of U.S. Patent No. 10,982,938. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim(s) are either anticipated by, or would have been obvious over, the reference claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellion et al (4696356) in view of Hornady (NPL; Lock-N-Load Auto Charge manual; cited by Applicant).
Regarding claim 1, the Ellion et al. reference discloses a powder dispensing device (Figure 1) comprising: a housing (28); a hopper (12) sized and shaped to engage the housing to form a reservoir; a first barrel (16) having one or more first apertures (24) and a first internal diameter, the first barrel in fluid communication with the reservoir via the one or more first apertures (see Fig. 2); a second barrel (18) having one or more second apertures (22) and a second internal diameter, the second barrel in fluid communication with the reservoir via the one or more second apertures (see Fig. 2), wherein the first internal diameter is greater than the second internal diameter (Barrel (16) can be smooth (i.e., no threads) to feed a greater volume (see col. 6, lines 45 - 49)); at least one motor (33, 35) coupled to the first barrel and the second barrel, the at least one motor configured to rotate the first barrel and the second barrel;
a scale (Figs. 4 and 5) electrically coupled to a scale plate (50), the scale plate disposed on the housing and below the first barrel and the second barrel (see barrels 16, 18 and scale plate 50 in Figs. 4 and 5).  
The Ellion et al. reference doesn’t disclose a user interface in electrical communication with the at least one motor and the scale, the user interface configured to receive a user-input.
However, the Hornady reference discloses a powder dispensing device (see Annotated Figure below) having a scale electrically coupled to a scale plate (page 6), the scale plate disposed on the housing and below the first barrel; and a user interface (page 5) in electrical communication with the at least one motor and the scale, the user interface configured to receive a user-input (via keypad) to digitally input values and precisely measure the dispensed powder. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Ellion et al. device to have a user interface in electrical communication with the at least one motor and the scale, the user interface configured to receive a user-input as, for example, taught by the Hornday reference in order to automate the device and more precisely measure the dispensed powder.

    PNG
    media_image1.png
    748
    777
    media_image1.png
    Greyscale

Regarding claim 2, the Ellion et al. reference doesn’t disclose the one or more first apertures (24) are larger than the one or more second apertures (22).  
It has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportion, or degree, the claimed invention is not patentable over the prior art, even though the claimed invention may produce better results than prior inventions. [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 

Additionally, it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
[see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].

Regarding claim 7, Hornady further teaches a controller is electrically coupled to the at least one motor, scale and user interface, the controller configured to: operate the at least one motor according to a first user input; receive a measurement from the scale; and adjust the operation of the at least one motor according to the measurement from the scale (see pages 4 and 5).

Regarding claims 8 and 11, Ellion et al. further disclose wherein the user input comprises a target weight (i.e., preselected weight, the at least one motor (33, 35) rotating the first barrel (16) and the second barrel (18) until the target weight is measured by the scale. See column 5, lines 49 - 66.

Regarding claim 9, Ellion et al. further disclose the at least one motor comprises a first motor (33) configured to drive the first barrel (16) and a second motor (35) configured to drive the second barrel (18).

Regarding claim 10, Ellion et al. further disclose wherein the first barrel (16) and the second barrel (18) are disposed at a downward angle from the reservoir toward the scale plate. See column 4, lines 53 - 61.

Regarding claim 12, Ellion et al. further disclose wherein the at least one motor (33) rotates the first barrel (16) at a first speed (fast flow) and rotates the second barrel (18) at a second speed (slow flow). See column 5, lines 55 - 59.

Regarding claim 13, Ellion et al. further disclose wherein the first speed is faster than the second speed. The first speed is fast and the second speed is slow as discussed supra. Also, see column 6, lines 22 - 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753